Citation Nr: 1746412	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of status post ileocecal resection for an iatrogenic colon perforation.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before a Decision Review Officer (DRO) in March 2015 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals documents that are either duplicative or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record indicates that the Veteran suffered a perforation as a result of an April 2013 VA colonoscopy.  See August 2014 VA opinion.  However, the evidence of record does not currently reveal a medical diagnosis of any residuals of the subsequent ileocecal resection for an iatrogenic colon perforation.  Nonetheless, at the March 2015 DRO hearing the Veteran testified that he has a scar, pain and abnormal bowel and urinary habits due to the colonoscopy.  Additionally, on his June 2015 VA Form 9, the Veteran reported he was told on June 1, 2015, that the removal of part of the intestine had thrown his GI tract "out of whack" resulting in continuing problems causing discomfort and public embarrassment.  The Board notes that the most recent medical treatment records associated with the Veteran's claims file are dated May 2015.  The Board thus finds that a remand is necessary to attempt to obtain any outstanding treatment records as they may include relevant information concerning an additional disability caused by the April 2013 colonoscopy.   

The Board also observes that the full informed consent form has not been associated with the Veteran's claims file.  An April 30, 2013, VA treatment record entitled "Procedure Consent" noted that informed consent was obtained and that the "full consent document can be accessed through Vista Imaging."  Consequently, a remand is necessary to attempt to obtain the Veteran's full informed consent documentation for his April 30, 2013 colonoscopy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran the opportunity to identify any pertinent private treatment records.  Specifically, allow the Veteran to clarify whether the June 1, 2015, treatment record as described on the Veteran's June 2015 VA Form 9 is a private or VA record.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated May 2015 to the present, to include a copy of the full informed consent form(s) for the April 30, 2013, colonoscopy which is noted to be contained in Vista Imaging.  

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




